Citation Nr: 0635977	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-01 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
degenerative joint disease of the right wrist, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a fracture of the fourth and fifth metacarpal, status post 
arthrodesis, of the right wrist, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, and a March 2004 decision of the St. 
Louis, Missouri, VARO, that granted the veteran a separate 10 
percent rating for degenerative joint disease of his right 
wrist, based on arthritic findings, and continued his 
evaluations for his service connected duodenal ulcers and 
residuals of a fracture of the fourth and fifth metacarpal 
bones of the right wrist, at a 10 percent evaluation.  A 
hearing before the undersigned Veterans Law Judge at the RO 
was held in May 2006.


FINDINGS OF FACT

1.  The degenerative joint disease of the right wrist, status 
post arthrodesis, is currently manifested by good strength 
and range of motion; the wrist is not ankylosed .

2.  The residuals of a fracture of the fourth and fifth 
metacarpal, consist of pain, slightly decreased strength, and 
slight limitation of motion; the evidence does not reflect 
ankylosis of the affected joints.

3.  The duodenal ulcer disease is currently manifested by 
complaints of bloating and stomach pain, with no weight loss; 
the evidence does not reflect moderate symptomatology, or 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal arm or 
shoulder pain, or considerable impairment of health.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right wrist are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2006).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the fourth and fifth metacarpal 
are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.71a, 
4.118, Diagnostic Codes 5214, 5215, 5223 (2006).

3.  The criteria for a rating in excess of 10 percent for 
duodenal ulcer disease are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.114, Diagnostic Codes 7305, 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in October 2003.  The 
originating agency essentially asked the veteran to submit 
any pertinent evidence in his possession, and specifically 
informed him of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In a March 2006 letter, the RO advised the veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, it is not prejudicial to the veteran for 
the Board to proceed to finally decide the issue discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and reports of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Historically, the Board notes that service connection was 
granted for both a history of a duodenal ulcer and the 
residuals of a fracture of the 4th and 5th metacarpal joints, 
postoperative arthrodesis by an October 1973 rating decision.  
In April 2003, the veteran filed a claim for an increased 
rating for these disabilities.  The veteran's evaluation for 
these disabilities remained the same, however, the veteran 
was awarded a separate 10 percent evaluation for degenerative 
joint disease of the wrist.  The veteran continues to 
disagree with these evaluations.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As to the veteran's claim of entitlement to an increased 
initial evaluation for degenerative joint disease of the 
right wrist, the United States Court of Appeals for Veterans 
Claims (Court) has noted that there is a distinction between 
a claim based on the veteran's dissatisfaction with the 
initial rating (a claim for an original rating) and a claim 
for an increased rating.  It also indicated that in the case 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2006).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The veteran's right wrist, his major wrist, is currently 
rated as 10 percent disabled under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2006), for limitation of motion of the 
wrist, with a separate 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006), for a finding of 
arthritis.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings is rated on the basis of the 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The 20 percent and 10 percent 
ratings based on x-ray findings, above, may not be combined 
with ratings based on limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003, Note (1). For purposes of rating 
arthritis, the wrist is considered a major joint. 38 C.F.R. § 
4.45(f) (2006).

Under 38 C.F.R. § 4.118,  Diagnostic Code 5215 (2006), for 
limitation of motion of the wrist, a maximum 10 percent 
rating is warranted for the major or minor wrist with 
criteria of palmar flexion limited in line with the forearm 
or dorsiflexion of less than 15 degrees. 

As to other codes under which the veteran could be rated, 38 
C.F.R. § 4.118, Diagnostic Code 5214 (2006), concerns 
ankylosis of the wrist.  Under that code, a 30 percent 
disability evaluation is warranted when there is favorable 
ankylosis in 20 to 30 degrees dorsiflexion in the major 
wrist.  A 40 percent disability evaluation is contemplated 
for ankylosis of the major wrist in any other position, 
except favorable.

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5223 (2006), 
for ankylosis of multiple digits, provides for a 10 percent 
evaluation for favorable ankylosis of the long and ring 
fingers, the long and little fingers, or the ring and little 
fingers of the major hand.  A 20 percent evaluation 
contemplates favorable ankylosis of the index and long, index 
and ring, or index and little fingers of the right hand.

Taking into account all relevant evidence, there is no basis 
for the award of ratings in excess of 10 percent for either 
degenerative joint disease of the right wrist or for the 
residuals of a fracture of the fourth and fifth metacarpal, 
status post arthrodesis, of the right wrist.  The report of a 
VA general medical examination dated January 2003 indicates 
that the veteran reported aching pain in his wrist, and 
episodes of locking and immobility.  The veteran also 
reported decreased strength.  Examination of the right hand 
noted no deformity and no localized tenderness.  Flexion was 
to 46 degrees, extension was to 40 degrees, ulnar deviation 
was to 15 degrees, and radial deviation was to 22 degrees, 
with all movements not accompanied by pain.  Ranges of motion 
of the fourth and fifth metacarpal joints were normal without 
pain limitation.  The veteran was diagnosed with prior 
fracture of the right hand, with X-rays showing no definite 
fracture identified.  The fourth and fifth metacarpal joint 
space appeared somewhat obliterated.

A VA examination of the veteran's hand in May 2003 noted no 
deformity or tenderness of the wrist.  The veteran had 
flexion to 50 degrees, extension to 50 degrees, ulnar 
deviation to 15 degrees, and radial deviate to 22 degrees, 
all without limitation.  His range of motion of the first, 
second, third, and fourth metacarpophalangeal joints was 
normal without pain.  Grip strength was slightly limited; the 
examiner could not state whether that was limited by pain or 
effort.  X-rays of the right hand demonstrated prior 
fractures in the fourth and fifth metacarpals, with some 
decreased joint space of the fifth metacarpal joint.  There 
was significant wrist degenerative joint disease.  The 
veteran was diagnosed with post right metacarpal fracture of 
the fourth and fifth metacarpal joints, currently with 
limitations in motion, some pain with motion, secondary to 
overuse.  He was noted to still have no loss of motion as 
compared to previous examinations.

The veteran received an additional VA examination of his 
right hand in August 2003.  At that time, the veteran 
reported pain, stiffness, and swelling in the right wrist, 
with occasional locking up of the right wrist.  Upon 
examination of the right hand, the veteran was found to have 
full range of motion of all the fingers and the thumbs, with 
no limitation of motion by stiffness or pain.  There was no 
tenderness or swelling in the right wrist.  Dorsiflexion of 
the right wrist was to 40 degrees, limited to that by 
stiffness and pain.  Palmar flexion of the right wrist was to 
45 degrees, limited by stiffness and pain.  Radial deviation 
of the right wrist was to 20 degrees, limited by pain and 
stiffness.  Ulnar deviation of the right wrist was to 30 
degrees, limited by pain and stiffness.  The veteran was 
diagnosed with the residuals of a fracture of the fourth and 
fifth metacarpal bones, postoperative arthrodesis of the 
right wrist.  X-rays showed decreased joint space at the 
fifth metacarpal joint.

The veteran received a further joint VA examination in 
November 2004.  At that time, the veteran reported problems 
with soreness and fatigability.  The veteran was noted to 
have normal range of motion of the right wrist and normal 
motion of the metacarpophlangeal, proximal interphlangeal, 
and distal interphlangeal joints of his right hand without 
pain.  No limitation was found due to weakness, fatigability, 
incoordination, or flare-ups.  Ranges of motion during 
passive, active, and repetitive movements were the same.  
There were no incapacitating episodes.  He was found to have 
good grip strength of the right hand.  He had some mild 
tenderness to palpation along the tendon insertion near his 
fusion.  There appeared to be no limitation of movement of 
the thumb or fingers.  The veteran was diagnosed with mild 
extensor carpi ulnaris tendonitis post right fourth and fifth 
base of the fifth fusion.  X-ray examination of the right 
hand revealed that he had an excellent fusion of his base of 
the fourth and fifth to his carpal region.

During a VA examination for another disability in April 2005, 
examination of the right hand showed no tenderness or 
inflammation.  He reported occasional sharp shooting pains, 
and problems with swelling.  Examination of the right wrist 
was dorsiflexion from 0-45 degrees, limited by pain.  Plantar 
flexion was 0-25 degrees limited by pain.  Ulnar deviation 
was 0 to 20 degrees with no pain and no limitation of motion.  
Radial deviation was 0 to 15 degrees with no pain or 
limitation with pain at the extreme range of motion.  On 
repetitive motion of flexion and extension of the wrist, 
there was pain and the range of motion decreased to a 
dorsiflexion of 25 degrees, and plantar flexion of 20 degrees 
with additional limitation of lack of endurance, fatigue, and 
weakness at that point.  Motor strength testing was normal. 

X-rays of the veteran's right wrist from February 2006 noted 
mild signs of degenerative joint disease.

Considering all evidence of record, the Board finds that a 
higher rating is not warranted for the veteran's right wrist 
degenerative joint disease, or for his residuals of a 
fracture of the fourth and fifth metacarpal, status post 
arthrodesis.  In this regard, the Board notes that the 
veteran is currently receiving the maximum amount available 
under Diagnostic Code 5003 for arthritis of a major joint, 
and a higher rating is not available under that code.  The 
Board also notes that the veteran is receiving the highest 
rating available under Diagnostic Code 5215, for limitation 
of motion of the wrist.  Finally, the Board points out that, 
while the veteran has complained of problems with stiffness 
and locking of this joint, the evidence of record does not 
show that the veteran has ever been found to have any 
ankylosis of the right wrist; therefore, a rating would not 
be appropriate under Diagnostic Code 5214.  There is no basis 
for a rating in excess of 10 percent based on limitation of 
motion due to any functional loss as the veteran is receiving 
the maximum schedular rating for limitation of motion of the 
wrist.  See Johnston v. Brown, 10 Vet.App. 80 (1997).  As 
such, the Board finds that a higher rating would not be 
warranted for the veteran's right wrist disability.

As to the veteran's residuals of a fracture of the fourth and 
fifth metacarpal, status post arthrodesis, none of the 
fingers are ankylosed, and the veteran is currently receiving 
the maximum amount available under Diagnostic Code 5003 for 
arthritis of a group of minor joints, and a higher rating is 
not available under that code.  Finally, the Board points out 
that, while the veteran has complained of problems with 
stiffness and locking of this joint, the evidence of record 
does not show that the veteran has ever been found to have 
any ankylosis of the fingers of the right hand; therefore, a 
rating would not be appropriate under Diagnostic Code 5223.  
As such, the Board finds that a higher rating would not be 
warranted for residuals of a fracture of the fourth and fifth 
metacarpal, status post arthrodesis.

As to the veteran's duodenal ulcer, the Board notes that it 
is currently rated as 10  percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2006).  Under that code, a 10 
percent evaluation is warranted where the disability is 
considered mild, with recurring symptoms once or twice 
yearly.  A 20 percent evaluation is warranted where the 
condition is moderate, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations. 

The veteran could also be rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7346, for hiatal hernia.  Under that code, a 
60 percent rating is warranted where there are symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating is warranted where there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, productive of considerable impairment of health. With 
two or more such symptoms of less severity, a 10 percent 
rating is appropriate. 

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 10 percent 
disabled for his service connected duodenal ulcer.  Reviewing 
the evidence of record, the report of a VA general medical 
examination dated January 2003 indicates that the veteran 
reported pain and epigastric bloating that occurs generally 
on a daily basis, lasting a half to a whole  hour.  The 
veteran reported a fair but variable weight and appetite and 
normal bowel movements.  The veteran was diagnosed with 
gastritis and hiatal hernia.

During an August 2003 VA joint examination, the veteran also 
noted his ulcer complaints.  He reported occasional vomiting, 
with episodes of hematemesis and melena in the past but not 
recently.  He reported burning in his stomach after meals.  
He had no diarrhea or constipation, and no colic or 
distention of the abdomen.  There was no loss or gain in 
weight recently, and no signs of anemia, or pain or 
tenderness in the abdomen.  The veteran was diagnosed with a 
duodenal ulcer, and gastroespohageal reflux disease (GERD).

The veteran received a further VA examination for his ulcer 
in December 2003.  At that time, the veteran reported chronic 
stomach problems since service, including daily chest 
burning, acid reflux, and epigastric discomfort, relieved 
with medication.  He reported he has oily black stools 
frequently, but thought the last one was over a month, but 
less than two months prior.  He reported throwing up blood 
occasionally, the last time two weeks ago when he "coughed 
out" some blood in conjunction with a chest cold.  The 
examiner indicated that a review of the claims folder 
revealed a one day hospitalization in May 2000 for a presumed 
diagnosis of gastritis, but no GI bleeding was found at that 
time.  On examination, the veteran's abdomen was soft and 
tender only to deep palpation in the lower quadrant.  There 
was no epigastric discomfort.  The veteran was diagnosed at 
that time with a resolved duodenal ulcer due to alcohol and 
tobacco dependence, and chronic GERD, at least as likely as 
not due to duodenal ulcer history.

Considering all this evidence, the Board does not find the 
veteran's symptomatology pertaining to his duodenal ulcer to 
be moderate with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations, nor consistent with a 
finding of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain, productive of considerable 
impairment of health, such that a higher rating would be 
warranted.  The evidence above does not show dysphagia, or 
arm or shoulder pain, or that the veteran's disability 
results in considerable impairment of his health.  VA 
examination report of December 2003 specifically noted the 
veteran's duodenal ulcer to be resolved.  The veteran has 
generally been found to be without diarrhea or constipation.  
Moreover, despite complaints of frequent symptomatology, the 
examiner noted that the veteran had had only one related 
hospitalization in the past year and no gastrointestinal 
bleeding was found at that time.  There is no support in the 
objective findings for moderate symptoms from the duodenal 
ulcer disease.   Considering the veteran's symptomatology as 
reported above, and all evidence of record, the Board finds 
the criteria for a rating greater than 10 percent for his 
duodenal ulcer disease is not warranted.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and 
increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to an increased initial evaluation for 
degenerative joint disease of the right wrist, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for the residuals of a 
fracture of the fourth and fifth metacarpal, status post 
arthrodesis, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 10 percent disabling, is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


